PARDEE, J.
“Defendants deny any liability for the death of plaintiff’s decedent,_ and rely- principally upon the case of Burdick & Cheadle, 26 OS. 393.
If the landlord leases his property under an agreement with his tenant to keep the property leased in good repair, and he, after notice, neglects or refuses to repair, and. an invitee or customer of the tenant is injured while upon the leased property because of such failure to repair, the one injured does not stand in the same position as a stranger to said property and the landlord is not liable. Burdick v. Cheadle, supra.
The facts admitted to be true in the amended petition in the case at bar seem to us to bring the case squarely within the rule announced in the case of Burdick v. Cheadle, and, as it has seemingly stood unreversed so long and has been cited and quoted from so much by the Supreme Court of this state, we feel it our 'duty to follow it.
The judgment of the trial court is affirmed.” (Washburn, PJ., and Funk, J., concur.)